Exhibit 8.1 Significant Subsidiaries The following is a list of all of the significant subsidiaries of G. Willi-Food International Ltd., including the name, country of incorporation and proportion of ownership interest. Name of the Company Country of Incorporation Percentage of Ownership Interest Subsidiaries: W.F.D. (import, marketing and trading) Ltd. Israel 100 % Gold Frost Ltd. Israel 100 % Gold Frost Subsidiaries: Willi-Food Quality Cheeses Ltd. Israel 100 % Gold Frost Cheeses World Ltd. Israel 100 % Gold Cheeses Ltd. Israel 100 % Cheeses Farm Ltd. Israel 100 % Willi-Frost Ltd. Israel 100 % WF Kosher Food Distributors Ltd. - Non Active USA 100 %
